Lawrence, Judge:
The proper value for dutiable purposes of certain drawing instruments and cases is the subject of the appeals for reappraisement enumerated in the schedule attached to and made part of the decision herein.
The parties hereto have entered into a stipulation of fact wherein it has been agreed as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General for the United States that the merchandise, covered by the appeals for reappraisement enumerated in Schedule ", [sic] attached hereto and made a part hereof, and described below by catalog numbers consist of drawing instruments and cases which in the decision of Keuffel & Esser Co. vs United States, Abstract No. 59557, were held to be separately dutiable; that the cases and drawing instruments, in accordance with that decision, should be appraised separately instead of as an entirety; and that the market value or price at the time of exportation of the drawing instruments and cases covered by these appeals for reappraisement at which such or similar metchandise [sic] was freely offered for sale to all purchaser's in the principal *731markets of Western Germany in usual wholesale quamtities [sic] and in the ordinary course of trade for export to the United States plus the cost of all containers and all coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in question, packed ready for shipment to the United States was as set forth below; that the weight of the cases was as set forth below:
Value of Value Weight Catalog drawing of of cases No. instruments cases (lbs.)
Reappraisement No. 190919-A/02048-50
1097 L $3. 13 $.83 . 570
1097 2. 65 . 69 . 550
1094 1. 71 . 46 .375
1097 LC 3. 32 '. 80 .550
970 2. 50 1. 04 . 680
1096 2. 39 .75 . 440
1086 SC 3. 39 .96 . 570
Reappraisement No. 196644r-A/06809-50
1097 LC 2.96 . 75 . 550
1047-M . 5.95 . 55 . 690
1093 1. 27 .39 .265
Reappraisement No. 201750-A/10932-50
1046 M 5.40 .55 . 630
1087 SC 3. 60 . 89 . 550
1084 S 2. 16 .54 . 375
1085 S 2. 99 . 44 .520
1088 SC 4. 18 .90 . 600
1053 KC 2. 74 . 68 . 460
1092 . 98 . 35 .285
1060 KCZ 7.53 2. 11 1. 035
1057 KCZ 4.80 1. 60 . 705
1047 MCZ-6.37 1. 46 . 670
Reappraisement No. 203136-A/11786-50
1067 RC •4. 51 1. 00 . 530
1046 M 5.40 .55 . 630
Í212 P 3. 72 .79 .400
1213 J 7. 15 1. 66 . 660
1047 MC 6.37 .55 . 650
1047 C 8. 16 .77 . 660
1087 SC 3. 61 .88 .550
978 A 3. 07 .46 .265
986 8. 15 .47 . 200
Reappraisement No. 215147-A/09038-51
1047 C 8. 98 .87 . 660
1047 C 8.98 .87 .660
1092 1. 07 . 39 . 285
1202 H . 40 . 15 . 130
1216 9. 54 1. 87 ' 1. 110
1047 7.00 .87 . 640
1086 SC 3. 40 . 97 . 570
*732IT IS FURTHER STIPULATED AND AGREED that on or about the dates of exportation of the said merchandise, such or similar merchandise was not freely offered for sale for home consumption to all purchasers, in the principal markets of Western Germany.
Upon the agreed facts before the court, I find and hold that export value, as that value is defined in section 402(d) of the Tariff Act of 1930 (19 U.S.C. § 1402(d)), is the proper basis of value for the drawing instruments and cases in issue and that said value is as set forth in the tabulation above.
As to any other merchandise, the appeals are dismissed.
Judgment will issue accordingly.